Adel, J.
(dissenting). Section 82dl-5.0 of the Administrative Code of the City of New York imposed upon plaintiff the duty of keeping and maintaining in good repair the sidewalk in which the hole appeared. The plaintiff testified that she was familiar with the condition of the sidewalk. She admits that, according to her judgment, it was a likely source of danger. When she stepped into the hole it would seem that there was present contributory negligence or assumption of risk. Furthermore, it appears that plaintiff is, seeking to hold the municipality liable for the Same omission of which she is guilty. This she may not do. There should be reversal of the judgment and dismissal of the complaint.